DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims

This is in response to Application filed on February 8, 2021 in which claims 1-11 are presented for examination. Claims 12-20 have been withdrawn.

Election/Restrictions
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention ll, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 8, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 9 and 11 each recites “wherein prior to thermoforming the upper from a first state into a second state”, which is indefinite since the recitation “wherein prior to thermoforming the upper” implies that the upper has been previously thermoformed, in which thermoforming the upper has not been previously introduced in the claims.  Additionally, claims are not drawn to a method of making the upper, the claims are drawn to the structure of upper, in which the recitation “wherein prior to thermoforming the upper from a first state into a second state” is unclear since it appears that method steps are being introduced in the apparatus claim.
Claim 11 recites “wherein, in the second state, the first and second thermoplastic materials have been melted and set to stop flow of the first and second thermoplastic materials leaving no distinct structure of either the first or second thermoplastic materials”, which is indefinite since the recitation “in the second state, the first and second thermoplastic materials have been melted” implies that the first and second thermoplastic material have gone through a step of being melted, in which the melting of the first and second thermoplastic materials has not been previously introduced in the claims. Additionally, claims are not drawn to a method of making the upper, the claims are drawn to the structure of upper, in which the recitation “wherein, in the second state, the first and second thermoplastic materials have been melted and set to stop flow of the first and second thermoplastic materials leaving no distinct structure of either the first or second thermoplastic materials” is unclear since it appears that method steps are being introduced in the apparatus claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 7-10 is rejected under 35 U.S.C. 103 as being unpatentable over Okada (4,430,811) in view of Dojan et al. (2014/0259760)[Dojan].
Regarding claim 1, Okada teaches, an upper for an article of footwear (5, Col. 2 ln. 26-29, figure 1), the upper having a toe end, a heel end, a medial side, a lateral side 
Okada fails to teach, a biteline extending around the toe end, the medial side, the heel end, and the lateral side, wherein the outer layer compositionally comprises at least one thermoplastic material, wherein the outer layer extends from a first position below the biteline at the underfoot portion of the upper to a second position above the biteline, and wherein the second position above the biteline is at least one selected from a midfoot region of the upper and the toe end of the upper.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide upper of Okada with a biteline and the outer layer of Okada to compositionally comprise at least one thermoplastic material, with the outer layer extending from a first position below the biteline at the underfoot portion of the upper to a second position above the biteline as taught by Dojan, in order to provide an outer layer of the upper “with the material of fiber-reinforced layer 20 limits stretch in the material of base layer 11. These stretch-limited 
Regarding claim 2, the combined references teach, wherein the middle knit layer extends along the underfoot portion of the upper from the lateral side to the medial side (Okada, “In FIG. 6, an enlarged sectional view of the sole portion B of FIG. 1 is shown.  As shown in FIG. 6, the sole portion has also a three-layered structure comprising an inner cover (corresponding to 9 of FIG. 3)… As a suitable inner cover of the sole portion, a double woven fabric 21 comprises a first fabric 21 as the first layer and second fabric 22 as the second layer” Col. 4 ln. 37-45, “In the structure above mentioned, the manner of absorption of the sweat emitted from the wearer's foot to the second layer 22 is substantially the same as that described with reference to FIG. 3, and the moisture absorbed is discharged out of the footwear, after evaporised, after being vaporized, by a breathing action due to the extraction and contraction of the inner cover 9 and the intermediate layer 8”, Col. 4 ln. 58-65, therefore , it would be expected that 22 of 11/22 would extend along the underfoot portion of 5 from the lateral side to the medial side, Examiner notes: only the medial side of 5 is shown in figure 1).
Regarding claim 7, the combined references teach, wherein the middle knit layer is formed utilizing a flat knitting technique (Okada, “The knitting method for the first and second knitted fabric 10 and 11 may be either warp knitting or flat knitting”, Col. 2 ln. 61-63, therefore, 11 is formed utilizing a flat knitting technique).

Regarding claim 9, the combined references teach, the upper (Okada, 5) the outer layer of the upper comprises one portion (Okada, 7 of 5 comprises one portion, see also Dojan, 220 in figure 7) and wherein the outer layer of the upper includes a continuous thermoplastic layer (Okada’s 7 of 5 includes a continuous thermoplastic layer as combined above as taught by Dojan).
The combined references fail to teach, wherein prior to thermoforming the upper from a first state into a second state, the outer layer of the upper in the first state comprises at least two distinct portions secured to one another and wherein the outer layer of the upper in the second state includes a continuous thermoplastic layer. 
Dojan further teaches, wherein prior to thermoforming the upper from a first state into a second state, the outer layer of the upper in the first state comprises one portion and wherein the outer layer of the upper in the second state includes a continuous thermoplastic layer ( “wherein prior to thermoforming the upper from a first state into a second state, the outer layer of the upper in the first state comprises at least two distinct portions secured to one another, and wherein the outer layer of the upper in the second state includes a continuous thermoplastic layer”, [0016], “In the embodiment of upper 2, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the upper of the combined references with thermoforming a first state and a second state, as taught by Dojan, in order to provide an outer layer of the upper “with the material of fiber-reinforced layer 20 

While Dojan in the embodiment of figures 4a-6, discloses “In the embodiment of upper 202, fiber-reinforced layer 220 is formed using a single panel 257”, [0055], the combined references fail to teach, the outer layer of the upper in the first state comprises at least two distinct portions secured to one another.
Dojan further teaches, the outer layer of the upper in the first state comprises at least two distinct portions secured to one another (“Panel 57 is placed on portions of the exterior faces of panels 50, 51, 52 and 54 in regions that will correspond to lateral forefoot, lateral midfoot, lateral heel and medial heel regions of upper 2.  Panel 58 is placed on portions of the exterior faces of panels 50, 53 and 54 in regions that will correspond to medial midfoot and medial forefoot regions of upper 2.  As previously indicated, the material of fiber-reinforced layer 20 comprises reinforcing fibers that are bound in a polymer matrix.  In some embodiments, panels 57 and 58 are die cut from a continuous preformed sheet of composite material. That composite may include a bonding layer formed from a relatively low-melting TPU, a tensile layer formed from a sheet of woven polyester fiber bound in a polymer matrix (e.g., in a matrix of TPU, thermoset polyurethane (PU) or other polymer) and an abrasion-resistant layer formed from a higher-melting TPU or from PU. The bonding layer material faces of panels 57 and 58 are then used as the interior faces of those panels and are placed into direct 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the outer layer of the combined references with at least two distinct portions secured to one another as also taught by Dojan, in order to provide an outer layer of the upper “with the material of fiber-reinforced layer 20 limits stretch in the material of base layer 11. These stretch-limited regions in shell 10 help to secure a wearer foot relative to sole structure 3.  These regions also extend across a large portion of shell 10, thereby shaping upper 2 and more comfortably distributing reinforcement (and restraint) across a larger surface area”, [0028], here by having two distinct portions, allows the medial side and the lateral side of the footwear to have targeted reinforcement areas for greater stability and while still provide the stable structure of the outer layer as a whole due to the second state being a continuous layer.
Examiner notes that the limitation of “wherein prior to thermoforming the upper from a first state into a second state” recites a product-by process limitation. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. In re Thorpe, 777 F.2d 695,697,227 USPQ 964, 966 (Fed. Cir. 1985). A product-by-process limitation 
Regarding claim 10, the combined references teach, wherein the at least two distinct portions are secured to one another utilizing a second thermoplastic material having a melting point within (+/-) 20 0C of a melting point of the at least one thermoplastic material of the outer layer (as combined above, as taught by Dojan 57 and 58 are secured to one another utilizing TPU which may have a melting point within (+/-) 20 0C of a melting point of the polyamide as taught by Dojan of the outer layer of the combined references (7 of Okada as taught by Dojan)).
Examiner notes that the limitation of “having a melting point within (+/-) 20 0C of a melting point of the at least one thermoplastic material of the outer layer” recites a product-by process limitation. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. In re Thorpe, 777 F.2d 695,697,227 USPQ 964, 966 (Fed. Cir. 1985). A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art.

Claims 3, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Okada (4,430,811) in view of Bruce (2015/0201707) in view of Craig et al. (2007/0094892)[Craig].

The combined references fail to teach, wherein the inner layer has a first thickness between the inner surface and the outer surface in the midfoot region and a second thickness between the inner surface and the outer surface in the heel end, and wherein the first thickness is less than the second thickness.
Craig, a sock or shoe with foot-supporting areas of differeing thickness, Abstract, teaches, wherein the inner layer has a first thickness between the inner surface and the outer surface in the midfoot region and a second thickness between the inner surface and the outer surface in the heel end, and wherein the first thickness is less than the second thickness (“Zones 41-47 exhibit differing degrees of force attenuation. More particularly, zones 41 and 44 provide a first degree of force attenuation that is greater than the degree of force attenuation imparted by zones 42-43 and 45-47…Finally, zones 43 and 47 provide a fourth degree of force attenuation that is less than all of the first degree, second degree, and third degree of force attenuation”, [0033], “Whereas zones 41 and 44 are relatively thick, zones 43 and 47 are relatively thin.  In comparison with zones 41 and 44, the mass of zones 43 and 47 per unit area is decreased. In areas 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the inner layer of Okada with a first thickness between the inner surface and the outer surface in the midfoot region and a second thickness between the inner surface and the outer surface in the heel end, as taught by Craig in order to provide the inner layer with different thicknesses in the midfoot and heel region which provides the user with greater protection in the heel region, “which impart the greatest degree of force attenuation, are positioned to correspond with the areas of the plantar surface of the foot that experience forces with a relatively high magnitude”, [0038].
Regarding claim 6, the combined references teach, wherein the middle knit layer is formed utilizing a knitting technique (“The knitting method for the first and second knitted fabric 10 and 11 may be either warp knitting or flat knitting”, Col. 2 ln. 61-63, therefore, 11 is formed utilizing a knitting technique).
While Okada discloses “The knitting method for the first and second knitted fabric 10 and 11 may be either warp knitting or flat knitting”, Col. 2 ln. 61-63, the combined references fail to teach, wherein the middle knit layer is formed utilizing a circular knitting technique.
Craig, teaches, the knit layer is formed utilizing a circular knitting technique (a circular knitting process provides a specific example of a suitable technique that 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to for the middle knit layer of Okada utilizing a circular knitting technique, as taught by Craig in order to provide the middle layer, as “a seamless textile having a tubular structure”, [0044], which provides additional comfort to the user since the inner and middle layer would be seamless.


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Okada (4,430,811) in view of Bruce (2015/0201707) in view of Dalhgren (5,365,677).

Regarding claim 4, the combined references teach, wherein the inner layer comprises an inner surface and an opposing outer surface (Okada, “The inner cover 9 has a double-layered structure comprising first and second layers 10, 11 of fabric joined together with threads.  The first layer 10 is adapted to contact the wearer's foot directly or indirectly through the stocking whereas the second layer 11 joined to said first layer 10 is bonded to the second surface 8b of the intermediate layer 8 by a method known to those skilled in the art”, Col. 2 ln. 47-54, therefore, 10 has an inner surface (facing 11) and an opposing outer surface (contacting the wearer’s foot), figures 1 and 3).


Dalhgren, footwear with multiple layers for facilitating removal and dissipation of perspiration from the foot, Abstract, teaches, wherein the inner layer has a first aperture extending through the inner surface and the outer surface at one selected from the medial side and the lateral side (“An inner fabric layer 80 of the tongue portion 70 is constructed of hydrophilic fabric having perforations 82”, Col. 4 ln. 25-27, therefore, wherein 80 has a first aperture extending through the inner surface and the outer surface at one selected from the medial side and the lateral side, as shown in annotated figure 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the inner layer of Okada with a a first aperture extending through the inner surface and the outer surface at one selected from the medial side and the lateral side, as taught by Dalhgren in order to provide the inner layer with an aperture that “enhance[s] the flow of perspiration 130 through the inside of the shoe 30”, Col. 4 ln. 29-31.
Regarding claim 5, the combined references teach, wherein the second position of the outer layer corresponds with the first aperture (as shown in Okada annotated figure 1, the annotated second position of 7 corresponds with the added first aperture as taught by Dahlgren, similar to Dahlgren annotated figure 4, which shows a second position of outer layer 40 corresponding with 82).


    PNG
    media_image1.png
    583
    755
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    545
    539
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    832
    376
    media_image3.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553.  The examiner can normally be reached on M-F 8:30-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILLIAN K PIERORAZIO/Primary Examiner, Art Unit 3732